Citation Nr: 1139632	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  08-34 761	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Honolulu, Hawai'i


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for a right shoulder disorder.  

2.  Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Appellant represented by:	Diane Haar, Attorney


WITNESS AT HEARINGS ON APPEAL

The Veteran 




ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to May 1989, followed by service in the Hawai'i Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in November 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction of the appeal rests with the RO in Honolulu, Hawai'i, from which the appeal was certified.

The Veteran testified at a Decision Review Officer hearing in February 2009 and a videoconference hearing before the Board in March 2011, transcripts of which are of record.  The record of the March 2011 hearing was left open for a period of 60 days to permit the Veteran to submit additional documentary evidence, and that evidence was received by the Board in April 2011.  Although no waiver for initial RO review accompanied that evidence, all of the pertinent evidence submitted at that time was previously of record and reviewed by the RO.  As such, remand for initial RO consideration of that evidence is not required.  

In any case where the threshold issue is one of whether new and material evidence had been received in order to reopen a finally decided claim, the Board is required to consider the issue of finality prior to any consideration on the merits. See 38 U.S.C.A. §§ 7104(b), 5108 (West 2002 & Supp. 2010); Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  This is the case even if the RO has previously determined that the claim should be reopened.  As such, the issues have been characterized as shown on the first page of this decision.

The reopened issue of entitlement to service connection for a right shoulder disorder is addressed in the REMAND portion of the decision below; in light of the Veteran's representation by an attorney, it is REMANDED is directly to the RO.  


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a right shoulder disorder was denied by August 1990 rating decision; the Veteran did not appeal that rating decision.  

2.  Since the August 1990 rating decision, evidence received by VA was not previously before agency decision-makers, relates to an unestablished fact, and raises a reasonable possibility of entitlement to service connection for a right shoulder disorder.  


CONCLUSIONS OF LAW

1.  The August 1990 rating decision is final.  38 U.S.C.A. § 4005(c) (1988); 38 C.F.R. § 3.104 (1990), currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2011).  

2.  New and material evidence has been received by VA since the August 1990 rating decision raises a reasonable possibility of substantiating the Veteran's claim for service connection for a right shoulder disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the favorable disposition of the claim, the Board need not assess VA's compliance with its duties to notify and to assist in the context of the issue of whether new and material evidence has been submitted.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92; 57 Fed. Reg. 49,747 (1992).

In general, decisions of the agency of original jurisdiction (the RO) or by the Board that are not appealed within in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 3.104.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented) will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

VA regulations do not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service connection for a right shoulder disorder was initially denied by an August 1990 rating decision on the basis that no current disability was shown.  Following notice to the Veteran of the denial action and his appellate rights, a timely appeal was not initiated.  Therefore, the August 1990 rating decision is final.  38 U.S.C.A. § 4005(c) (1988); 38 C.F.R. § 3.104 (1990), currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2011).  

After review of the evidence, however, the Board finds that new and material evidence has been received by VA to reopen the Veteran's previously denied claim.  The February 2009 VA examiner both diagnosed a right shoulder disability, and provided a nexus opinion as to the relationship between the Veteran's right shoulder disability and his military service.  A nexus opinion was also provided in a March 2009 opinion from a private physician.  The Veteran also testified at the March 2011 Board hearing as to his continuing right shoulder symptomatology and that he sustained no further injury to his right shoulder during the post-service years.  

This evidence is presumed credible per Justus v. Principi, 3 Vet. App. 510, 513 (1992) for the purpose of determining whether new and material evidence has been submitted.  Based on this lay and medical evidence, the Board finds that the requisites of 38 C.F.R. § 3.156 have been met; on that basis, the previously denied claim is reopened.  38 U.S.C.A. § 5108.


ORDER

New and material evidence having been received, the claim for service connection for a right shoulder is reopened, and to that extent only, the appeal is granted.


REMAND

The February 2009 VA examination resulted in a diagnosed right shoulder disorder.  Although the VA examiner provided a nexus opinion, that opinion does not appear to take into account the Veteran's complaint, at his November 1998 service separation examination, of continuing right shoulder symptoms.  It also lacks the benefit of considering the Veteran's testimony as to continuity of symptomatology as provided by the Veteran in his March 2011 hearing testimony.  To that end, during his service in the Hawaii Army National Guard from 1992 to 1995 he was evaluated and treated for continuing right shoulder complaints.  Moreover, a March 2009 private opinion found that the Veteran's 20-year history of right shoulder pain was as likely as not related to his history of a fall in 1988 while in service, albeit without any stated rationale.  Because neither the February 2009 opinion, having not taken into account the Veteran's lay reports of his symptomatology, or the March 2009 opinion, having not provided a rationale, are sufficient for VA adjudication purposes, remand is required so that a further medical opinion may be obtained as to the likelihood that a right shoulder disorder originated in service.  

Additionally, the Veteran also reported having been treated by a private physician for a 20-year period, for, among other things, right shoulder complaints, following his service separation, but the record does not now include treatment reports covering that entire period.  Efforts are needed on remand to obtain any additional, pertinent records from the Veteran's private treating physicians during the immediate post-service period.  Further, at least a portion of his National Guard records are associated with the claims file, but no attempt by VA to obtain all pertinent National Guard records is shown, and it remains unknown whether a complete set of National Guard records is now on file.  Finally, at his Board hearing in March 2011, the Veteran specifically requested VA assistance in obtaining all physical therapy records from treatment following his January 1988 in-service right shoulder injury.  On remand, these records must be obtained.  

Accordingly, the issue of entitlement to service connection for a right shoulder disorder is REMANDED for the following actions:

1.  Obtain all in-service records of physical therapy involving his right shoulder following an inservice right shoulder injury in January 1988.  Efforts to obtain these and any other Federal records requested below must continue until the RO formally determines that the records sought do not exist or that further efforts to obtain same would be futile, and, if it is so determined, then appropriate notice under 38 C.F.R. § 3.159(e) must be provided to the Veteran and he must then be afforded an opportunity to respond.

2.  Obtain the Veteran's service treatment records for his period of service from 1992 to 1995 in the Hawaii Army National Guard.  

3.  Advise the Veteran in writing that the March 2009 opinion offered by S.D. Arnold, M.D., as to the relationship between his current right shoulder disorder and military service is insufficient because it is not accompanied by a rationale; inform him that he may, if he chooses, ask Dr. Arnold to provide a rationale for the March 2009 opinion and return a copy of that written rationale to the Board.  Remind him that he may request one copy of his claims folder for review by Dr. Arnold or other medical provider to assist in offering a nexus opinion.  

4.  Return the February 2009 VA examination report to the examiner named therein and ask that he provide an addendum to the earlier report, taking into account both the notation of ongoing right shoulder symptoms on the Veteran's November 1988 service separation examination and the Veteran's testimony at his March 2011 Board hearing.  If the examiner who provided the February 2009 VA examination is unavailable, or another examination of the Veteran is otherwise required, schedule the Veteran for an additional VA medical examination to determine the nature and etiology of his claimed right shoulder disorder.  Furnish the Veteran's claims file to the examiner or his designee for use in the study of this case.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater degree of probability) that any currently existing right shoulder disorder had its onset in service or is otherwise related to service, to include the Veterans' fall off a loading dock in January 1988, and whether it is at least as likely as not (50 percent or greater degree of probability) that an arthritic process of the Veteran's right shoulder was first manifested during the one-year period immediately following his service separation.  A complete rationale must be provided for any opinion stated. 

The term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended relationship; less likely weighs against the claim.  

5.  If any examination is ultimately scheduled, notify the Veteran that he must report for the examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  If the Veteran does not report for a scheduled examination, associate a copy of the letter notifying the Veteran of the examination with the claims file, and indicate if that notice letter was returned as undeliverable.

6.  Readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue the Veteran and his attorney a Supplemental Statement of the Case, and provide an appropriate amount of time in which they may respond.  Thereafter, return the appeal to the Board. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





______________________________________________
J. MACIEROWSKI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


